Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In the amendment filed 03/10/2021, the following has occurred: claims 1, 8, and 15 have been amended.  Now, claims 1-3, 5, 7-10, 12, 14-17, and 19-20 are pending.
	The previous rejections under 35 U.S.C. 101 are withdrawn based on the amendments to the claims.

Allowable Subject Matter
Claims 1-3, 5, 7-10, 12, 14-17, and 19-20 are allowed.  The following is an examiner’s statement of reasons for allowance: The primary reasons that claims 1-3, 5, 7-10, 12, 14-17, and 19-20 distinguish over the prior art is the inclusion of the combination of limitations of generating logistic regression model and a proportional hazard model for each of a plurality of candidate drug programs based on data related to historical drug programs, related to chronological events of clinical trials associated with the drug programs including milestone dates for the clinical trials and determining a composite of the models related to chronological evens for each candidate drug program to select a candidate drug program for manufacture of the drug.  The closest prior art (Mandema, Avinash, Soon-Shiong, and Ceulemans) discloses constructing models based on chronological events from historical drug program clinical trials and using the results of the models to select a drug for manufacture.  Additionally, Giusti describes applying linear regression and proportional hazard models in a drug development environment. However, the prior art does not teach or suggest selecting a drug for manufacture based on a composite of a linear regression and proportional hazard model that predict a probability that a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770.  The examiner can normally be reached on Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626